                       ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                   )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                 ($67(51 ',9,6,21

                                       12 &5)/


 81,7(' 67$7(6 2) $0(5,&$                         
                                                  
       Y                                         
                                                                      25'(5
 6$1-$< .80$5                                    
                                                  
                      'HIHQGDQW                  



       7KLV PDWWHU FRPHV EHIRUH WKH FRXUW RQ GHIHQGDQW¶V ILOLQJ $SULO   HQWLWOHG

³VXSSOHPHQWDO UHVSRQVH WR '++6 PRWLRQ WR PRGLI\ VXESRHQD DQG RUGHU RI WKH FRXUW´ '( 

'HIHQGDQWV SXUSRUWV WR UHVSRQG WR WKH FRXUW¶V $SULO   RUGHU ZKLFK LQ UHOHYDQW SDUW JUDQWHG WKH

1RUWK &DUOLQD 'HSDUWPHQW RI +HDOWK DQG +XPDQ 6HUYLFHV¶V ³'++6´ PRWLRQ WR PRGLI\ GHIHQGDQW¶V

VXESRHQD ZKLFK VRXJKW LQIRUPDWLRQ FRQWDLQHG LQ WKH 1RUWK &DUROLQD &RQWUROOHG 6XEVWDQFHV

5HSRUWLQJ 6\VWHP ³&656´ 0RUH VSHFLILFDOO\ DQG DV UHOHYDQW KHUH GHIHQGDQW VRXJKW DOO

SUHVFULEHU DQG SUHVFULSWLRQ LQIRUPDWLRQ SHUWDLQLQJ WR FHUWDLQ GUXJV IRU FHUWDLQ \HDUV ³IURP 5($/2

3KDUPDF\´ DV ZHOO DV DOO SUHVFULEHU DQG SUHVFULSWLRQ LQIRUPDWLRQ SHUWDLQLQJ WR FHUWDLQ GUXJV IRU

FHUWDLQ \HDUV IURP D OLVW RI FHUWDLQ GRFWRUV ³LQFOXGLQJ DOO 3$ RUGHUV RQ WKHLU EHKDOI DQG XQGHU DOO

>'UXJ (QIRUFHPHQW $GPLQLVWUDWLRQ ³'($´@ QXPEHUV DVVLJQHG WR WKH QDPHG SK\VLFLDQ>V@´ 6HH

'(  DW 

       7KH FRXUW KHOG LQ $SULO   RUGHU WKDW ³>G@HIHQGDQW¶V UHTXHVWV IRU DOO 5($/2 SKDUPDF\

UHFRUGV LV QRW VSHFLILF DQG OLPLWHG´ DQG IRXQG '++6 ³XQDEOH WR LGHQWLI\ WKRVH SK\VLFLDQ DVVLVWDQWV

DQG SURYLGH WKHLU SUHVFULELQJ KLVWRU\´ DV UHTXHVWHG E\ GHIHQGDQW 6HH  DW  5HIHUHQFH LV

PDGH WR WKDW GHFLVLRQ ZKLFK VSHDNV IRU LWVHOI
       'HIHQGDQW LQ WKH LQVWDQW ILOLQJ LQIRUPV WKH FRXUW WKH VSHFLILF 5($/2 SKDUPDF\ ORFDWLRQV

IURP ZKLFK GHIHQGDQW VHHNV &656 LQIRUPDWLRQ DQG FODULILHV WR WKH FRXUW WKDW GHIHQGDQW VHHNV

LQIRUPDWLRQ EDVHG RQ FHUWDLQ '($ QXPEHUV DVVLJQHG WR SK\VLFLDQV WKDW PD\ EH XVHG E\ DQRWKHU

LQFOXGLQJ SK\VLFLDQ DVVLVWDQWV $V SUHYLRXVO\ RUGHUHG ³>W@KH FRXUW GLUHFWV GHIHQGDQW LI KH ZLVKHV

WR SURFHHG WR LGHQWLI\ WR '++6 D VSHFLILF 5($/2 SKDUPDF\ ORFDWLRQ´ '(  DW  HPSKDVLV

DGGHG 7KXV GHIHQGDQW LV ',5(&7(' WR LGHQWLI\ WR '++6 QRW WKH FRXUW ERWK WKH 5($/2

SKDUPDF\ ORFDWLRQV DV VXEPLWWHG LQ GHIHQGDQW¶V $SULO   ILOLQJ DV ZHOO DV DQ\ RWKHU FODULI\LQJ

LQIRUPDWLRQ FRQFHUQLQJ GHIHQGDQW¶V VXESRHQD WR '++6

       $GGLWLRQDOO\ LQ WKLV ILOLQJ GHIHQGDQW UHVWDWHV GHIHQGDQW¶V SRVLWLRQ WDNHQ LQ SUHYLRXV ILOLQJV

WKDW  WKH JRYHUQPHQW KDV XQIHWWHUHG DFFHVV WR WKH &656 DQG  WKH JRYHUQPHQW KDV SURGXFHG WR

GHIHQGDQW DOO UHOHYDQW GLVFRYHU\ LQFOXGLQJ WKDW ZKLFK WKH JRYHUQPHQW KDV REWDLQHG IURP WKH &656

FODULI\LQJ KRZHYHU WKDW WKH JRYHUQPHQW KDV QRW VRXJKW IURP WKH &656 WKDW ZKLFK GHIHQGDQW LV

DWWHPSWLQJ WR VHHN 7R WKH H[WHQW GHIHQGDQW VHHNV WKH FRXUW WR UHFRQVLGHU LWV $SULO   RUGHU

LQ WKDW UHVSHFW GHIHQGDQW¶V UHTXHVW LV '(1,('

       62 25'(5(' WKLV WKH WK GD\ RI $SULO 




                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              /28,6( : )/$1$*$1
                                              8QLWHG 6WDWHV 'LVWULFW -XGJH




       
          'HIHQGDQW VXJJHVWV VXFK UHTXHVWV DUH QRW RYHUO\ EXUGHQVRPH ,I '++6 GHWHUPLQHV WKHVH
UHTXHVWV DUH RYHUO\ EXUGHQVRPH RU LI DGGLWLRQDO FRQFHUQV UHPDLQ '++6 FDQ DJDLQ PRYH WR PRGLI\
RU TXDVK GHIHQGDQW¶V UHYLVHG VXESRHQD

                                                 
